DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to because applicants claim a “piston” protective cap on the last line of claim 1.  It is unclear where in the figures this piston is.  In claim 5 it is unclear how element 18 is considered to be an ‘undercut’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants claim a “piston” protective cap on the last line of claim 1.  It is unclear where in the figures, or specification, this piston is shown or described.
Regarding claim 5 it is unclear from the specification and drawings how element 18 is an ‘undercut’ as this appears to be some type of projection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
from a bending direction” is not understood.  What is meant by this?  Also, this appears to be a method limitation in a structural claim and is considered to be improper since it crosses different statutory classed of invention and makes the claim unclear as to what applicant is relying upon for patentability.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102a1 as being anticipated by Malki et al. U.S. 2012/0325595.
Regarding claim 1, subject to the drawing and 112 rejections above Malki et al. shows in figure 2:
A disc brake for utility vehicles, comprising: a brake caliper 7,
a brake disc 4, an actuating lever 13 arranged axially to a disc brake axis (A) of the brake disc
4,

an adjusting device 19 comprising an adjusting spindle (123a), a pressure collar
124  and an adjusting spindle head A, wherein the adjusting device 19,119 is arranged
at least partially within an interior 146 of the brake caliper 10,
a primary seal 129 configured to seal the interior of the brake
caliper 10, an annular space (inherent as broadly claimed), which is delimited by an inner wall of a through- opening of the brake caliper ) and the adjusting device 19,119, and

of the brake caliper 10, wherein the primary seal 129 and the secondary seal 131)
define are- designed as a “piston protection cap”, as broadly claimed.
Regarding claim 2 Malki et al. shows that the secondary seal 131 is arranged within the
“annular space” .
Regarding claim 3 Malki et al. shows that the primary seal 129 has a sealing
diameter and is disposed on the adjusting spindle head A and the
secondary seal 131 a sealing diameter and is disposed on an
adjusting spindle neck 158 of the adjusting spindle (A).
	Regarding claim 11, as broadly claimed, these limitations are capable of being met.
	Regarding claim 12,14, as broadly claimed, these limitations are met.
	Regarding claim 15 , subject to the 112 rejection above, (and as best understood) these limitations are capable of being met.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malki et al. in view of DE 102013006859.
Regarding claim 4 Malki et al. lacks specifically providing a holding device to attach the ‘piston protection cap’ 129,131 onto the cover plate 128.
The seal device to DE ‘859 shows a similar dual seal device to that of Malki in figure 3.  Note the holding device at 9,13.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided the seal arrangement of Malki et al., with a holding device, as taught by DE ‘859 at 9,13, simply to better secure the ‘protective cap’ 129,131 to the cover plate 128.  Note Malki et al. indicates in para 0056 that other arrangements of the primary and secondary seals may be used.
Regarding claim 5, as best understood, the “undercut”, as broadly claimed, in Malki et al. can be considered to be any one of the corrugations on the seal 129 in figure 2.
Regarding claim 6, as taught in DE ‘859, in the areas of 12,13 it would have been obvious to have used a connection in the form of a nub (as per applicant’s) claim since such a connection would merely amount to an obvious alternative equivalent arrangement to that shown and known in the art (i.e. tongue-groove, or projection-recess form fit connection).
Regarding claims 7,8 as readily apparent from the figures of Malki and DE ‘859 these limitations are considered to be fairly suggested.
Regarding claim 9 simply to have provided a circumferential groove on the cover plate 128 in Malki to secure a lip or projection provided on the seal 129,131 for an interlocking press fit type of connection would have been obvious as discussed above.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malki/DE ‘859 as applied to claim 4 above, and further in view of Macke U.S. 2009/0236189.
Regarding claim 10 Malki, as modified, lacks showing securing the piston protection cap 129,131 to the cover plate 128 by vulcanization.
However given that Malki is not locked into a particular seal arrangement, as discussed in paragraph 0056, and that vulcanization is a well known process for securing rubber elements to metal pieces, as taught by Macke in para 0035, one having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the process of vulcanization in Malki to secure the seal arrangement 129,131 to the cover plate 128.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malki et al. in view of Jungmann U.S. 2016/0186827.
Regarding claim 11 Malki lacks specifically showing the second seal having an “L-shaped” cross section.
The reference to Jungmann shows a similar seal arrangement to that of Malki in figures 1 and 4. Note the L-shaped” cross section of the seal in figure 4.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the secondary seal 131 (or 129) in Malki to take on a substantially L-shaped cross section simply to adapt the seal to slightly different caliper arrangements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



10/26/21